Citation Nr: 0923367	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-11 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to a disability rating in excess of 40 percent 
for chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The appellant served on active duty from April 1952 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which continued a 10 percent 
disability rating for service-connected chronic lumbosacral 
strain.  In a January 2008 rating decision, the RO increased 
the Veteran's disability rating for his lumbosacral strain to 
40 percent.  As this rating does not represent the highest 
possible benefit, this issue remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

In a statement dated in May 2008, the Veteran indicated that 
he no longer wished to have a hearing.  His request for a 
hearing is considered withdrawn.  38 C.F.R. § 20.704(e) 
(2008).  
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's chronic lumbosacral strain is not 
manifested by unfavorable ankylosis of the entire 
thoracolumbar spine.

2.  The Veteran's lumbar spine disability is productive of a 
mild neurological deficit in the right lower extremity.

3.  The Veteran's lumbar spine disability is productive of a 
mild neurological deficit in the left lower extremity.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
chronic lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Code 
5237 (2008).

2.  Throughout the appeals period, the criteria for a 
separate 10 percent evaluation for right-sided mild 
incomplete paralysis of the sciatic nerve have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; 
Diagnostic Code 8520 (2008).

3.  Throughout the appeals period, the criteria for a 
separate 10 percent evaluation for left-sided mild incomplete 
paralysis of the sciatic nerve have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; 
Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2004, the RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, 
the RO notified the Veteran of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the Veteran was expected to provide.  In June 2008, the 
RO also notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  In June 2008, subsequent 
to the initial AOJ decision, the Veteran was sent a letter 
which met the notice requirements set out in Vazquez-Flores.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the Board finds that any timing error was not 
prejudicial to the Veteran because the actions taken by VA 
after providing the Veteran with notice which met all 
relevant requirements have essentially cured the error in the 
timing of notice.  Not only has he been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a March 2009 supplemental 
statement of the case issued after the notice was provided.  
For these reasons, it is not prejudicial to the Veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

Increased Rating - Chronic Lumbosacral Strain

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Hart v. Mansfield, 21 Vet. App. 
505 (2007), held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Veteran's back disability is service-connected under 
Diagnostic Code 5237, pertaining to lumbosacral strain.  
Under the rating criteria for disabilities of the spine, 
Diagnostic Codes 5235 - 5243 are to be rated in accordance 
with the General Rating Formula for Diseases and Injuries of 
the Spine (General Formula), unless Diagnostic Code 5243, 
pertaining to Intervertebral Disc Syndrome (IVDS) is 
evaluated under the Formula for Rating IVDS Based on 
Incapacitating Episodes (Formula for Incapacitating 
Episodes).  The Veteran is currently rated at a 40 percent 
disability rating and contends that he is eligible for a 
higher rating.  Under the General Formula, for spine 
disabilities with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 40 
percent disability rating is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  In order to 
receive the next higher rating for a lumbosacral spine 
disability, which would be 50 percent, the evidence of record 
would need to show that the Veteran's lumbar spine disability 
is manifested by unfavorable ankylosis of the entire 
thoracolumbar spine.  The regulation defines unfavorable 
ankylosis as a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243.

December 2004 and April 2006 VA examination reports reflected 
that the Veteran had a fixed postural abnormality with 
flattening of the normal configuration of the lumbosacral 
spine.  There was no evidence of ankylosis.  A January 2007 
VA examination report showed that the Veteran had no 
ankylosis of the lumbosacral spine.  The Board notes that a 
November 2006 VA x-ray report revealed that there may have 
been partial ankylosis on the right and left at the 
sacroiliac joints.  However, this is a possibility, not a 
diagnosis.  In addition, even if there were ankylosis at this 
site, the regulation specifies that a 50 percent disability 
rating is warranted with ankylosis of the entire lumbar 
spine.  As such, a 50 percent disability rating is not 
warranted for the Veteran's service-connected lumbosacral 
strain under the General Formula.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.

Consideration has been given to rating the Veteran's back 
disability under the Formula for Incapacitating Episodes for 
IVDS, in order to provide him with the most beneficial 
rating.  In order for the Veteran to receive a disability 
rating in excess of 40 percent under this formula, the 
evidence of record would need to reflect that the Veteran's 
service-connected lumbar spine disability has resulted in 
incapacitating episodes having a total duration of at least 
six weeks over the previous 12 months.  For purposes of 
evaluations under this formula, the regulation defines an 
incapacitating episode as a period of acute signs and 
symptoms due to IVDS that required bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a.  
However, the December 2004 VA examiner noted that the Veteran 
reported fifteen days of incapacitation over the previous 12 
months, the April 2006 VA examiner noted that the Veteran 
reported only one day of incapacitation over the previous 12 
months and the January 2007 VA examiner indicated that the 
Veteran had not had any episodes of incapacitation or being 
bedridden over the previous 12 months.  As such, a higher 
rating under the Formula for Incapacitating Episodes is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for a 
40 percent disability rating for his service-connected 
lumbosacral strain.  Hart, supra.

Finally, the Veteran has not been hospitalized for his 
disability and no evidence suggests this disability prevented 
him from working.  In any case, the existing schedular rating 
is already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the Veteran's 
claim for an increased rating for his lumbosacral strain, the 
"benefit-of-the-doubt" rule is not applicable and the Board 
must deny his claims.  See 38 U.S.C.A. § 5107(b).




Neurological Abnormalities of the Right and Left Lower 
Extremities

Under the criteria for disabilities of the spine, any 
associated objective neurological abnormalities are to be 
evaluated separately under an appropriate Diagnostic Code.  
38 C.F.R. § 4.71a.  The evidence of record reflects that the 
Veteran has a history of sciatica.  In this regard, the Board 
has also considered whether the Veteran is entitled to 
separate evaluations for the neurological manifestations in 
the Veteran's right and left lower extremities.  

The Veteran's December 2004 VA examination report shows that 
the examiner was unable to elicit patellar deep tendon 
reflexes in the right lower extremity, but that he had 2+ 
deep tendon reflexes in the right Achilles tendon.  On the 
left, the examiner was unable to elicit patellar or Achilles 
tendon reflexes.  There was diminished perception to 
vibratory stimuli in the sacral ares to the L1 intervention 
area and in the left lower extremity to the S1 intervention 
area.  Motor strength testing of the lower extremities was 
4/5.  

At his April 2006 VA examination, the Veteran indicated that 
he had pain in his lower back with distribution into the 
buttocks and down both legs.  The examiner was unable to 
elicit patellar or Achilles deep tendon reflexes on either 
side.  There was diminished perception to vibratory stimuli 
in the sacral area to the L1 intervention area.  There was 
diminished perception to vibratory stimuli in the right lower 
extremity to the L5-S1 intervention area and in the left 
lower extremity to the L2, L5 and S1 intervention areas.  
Motor strength testing of the lower extremities was 3/5.  

At his January 2007 VA examination, the Veteran's motor 
strength of the lower extremities was 3/5 and that he had 
decreased sensory reactions in his lower extremities.  He 
indicated that he had dull, aching pain in his legs.  The 
Board notes that this examiner opined that the Veteran's 
current neurological abnormalities involving his bilateral 
lower extremities were less likely as not caused by or the 
result of his service-connected chronic lumbosacral strain.  
Her rationale was that there was no documentation in the 
neurologist's note, primary care notes, or any other progress 
notes to link the current neurological symptoms to his 
service-connected condition of chronic lumbosacral strain.  
Therefore, she concluded, the sequelae of his Parkinsonism 
and right subcortical lacunar stroke with residual left 
hyperreflexia were not related to his chronic lumbosacral 
strain.  However, in formulating this opinion, the examiner 
did not discuss the evidence of record which shows that the 
Veteran had a history of sciatica and that he had pain which 
radiated from his lower back into both of his legs.  Since 
this opinion is not based on clinical data or other 
rationale, it does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
Board, therefore, finds that the evidence of record is in 
favor of the Veteran, and separate ratings for the 
neurological manifestations in his lower extremities are 
warranted. 

Under the provisions of 38 C.F.R. Part 4, Diagnostic Code 
8520 is analogous to impairment of the sciatic nerve.  Under 
Diagnostic Code 8520, pertaining to paralysis of the sciatic 
nerve, mild incomplete paralysis warrants a 10 percent 
disability rating, moderate incomplete paralysis warrants a 
20 percent disability rating, moderately severe incomplete 
paralysis warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.121a, 
Diagnostic Code 8520.

Based upon the evidence of record, the Board finds that the 
manifestations of the Veteran's neurological abnormalities 
resemble no more than a mild incomplete paralysis and warrant 
no more than 10 percent evaluations.  In view of this, the 
Board finds that separate 10 percent disability ratings for 
his right and left lower extremities are warranted.







ORDER

A disability rating in excess of 40 percent for chronic 
lumbosacral strain is denied.

A separate evaluation of 10 percent, but no more, for 
neurological manifestations of the right lower extremity, is 
granted, subject to the laws and regulations governing the 
payment of VA monetary benefits.

A separate evaluation of 10 percent, but no more, for 
neurological manifestations of the left lower extremity, is 
granted, subject to the laws and regulations governing the 
payment of VA monetary benefits.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


